Citation Nr: 0800390	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-11 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which, in part, denied the 
veteran's claim for entitlement to service connection for a 
mental condition.  The veteran filed a notice of disagreement 
in regards to the February 2003 rating decision and requested 
review by a decision review officer (DRO).  The DRO conducted 
a 
de novo review of the claim and confirmed the RO's findings 
in a February 2004 statement of the case (SOC).  The appeal 
was perfected with the submission of the veteran's 
substantive appeal (VA Form 9) in March 2004.

The veteran testified before the undersigned Veterans Law 
Judge in regards to the above issue at a personal hearing, 
held by means of video teleconferencing, in March 2005.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

This case was remanded by the Board in July 2005 for 
additional evidentiary development.  This was accomplished, 
and in November 2005 the VA Appeals Management Resource 
Center (AMC) issued a supplemental statement of the case 
(SSOC) which continued to deny the veteran's claim.  The 
veteran's claims folder has been returned to the Board for 
further appellate proceedings.

Issue not on appeal

In July 2005, the Board denied the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board's decision is final. 
See 38 C.F.R. § 20.1100 (2007).  



FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
currently diagnosed depression and his military service.


CONCLUSION OF LAW

Depression was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for depression. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in July 2005.  In essence, the Board instructed the 
agency of original jurisdiction (AOJ) to obtain VA and 
private medical evidence identified by the veteran during his 
personal hearing.  The AOJ was then to readjudicate the 
claim.  

The identified records were associated with the claims 
folder, and as detailed above the AMC readjudicated the claim 
in the November 2005 SSOC.  Thus, the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated January 3, 2003, including evidence of "a relationship 
between your current disability and an injury, disease, or 
event in military service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim and advised of the 
provisions relating to the VCAA in the above-referenced 
January 2003 letter, as well as an additional letter from the 
AMC dated August 1, 2005.  Specifically, the veteran was 
advised in the January 2003 letter that VA would request 
"all records held by Federal agencies, to include your 
service medical records or other military records, and 
medical records at VA hospitals."  The January 2003 letter 
specifically indicated that the veteran's service medical 
records had been requested.  With respect to private 
treatment records, the January 2003 letter notified the 
veteran that VA was "making reasonable efforts to help you 
get private records or evidence necessary to support your 
claim.  We'll tell you if we're unable to get the records 
that we requested."  Included with both letters were copies 
of VA Form 21-4142, Authorization and Consent to Release 
Information, and the letters asked that the veteran complete 
this release so that VA could obtain these records.  The 
August 2005 letter specifically asked the veteran to complete 
releases for Madden Zone Center and Manteno State Hospital.

The January 2003 letter further emphasized: "You must give 
us enough information about these records that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence."  The veteran was also advised in the January 2003 
letter that a VA medical examination would be scheduled if 
necessary to make a decision on his claim.
The August 2005 letter also specifically requested of the 
veteran: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  This request complies 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the appellant that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

The veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim, which was by 
rating decision in February 2003.  The Board is of course 
aware of the Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO. 

Crucially, the veteran was provided with additional VCAA 
notice through the August 2005 VCAA letter and his claim was 
readjudicated in the November 2005 SSOC, after he was 
provided with the opportunity to submit evidence and argument 
in support of his claim and to respond to the VA notice.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  Indeed, the veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (4) and (5), degree of disability and 
effective date, were rendered moot via the RO's denial of the 
claim.  In other words, any lack advisement as to those two 
elements was meaningless, because a disability rating and 
effective date was not assigned.  The veteran's claim of 
entitlement to service connection was denied based on element 
(3), connection between the veteran's service and his current 
psychiatric disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
provided with a VA psychiatric examination in December 2003, 
the results of which will be discussed below.  The report of 
this examination reflects that the examiner reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted in the Introduction, he testified before the 
undersigned via video teleconferencing in March 2005.  

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection -- in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "[VA] shall accept as sufficient proof 
of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2007).

Analysis

With respect to Hickson element (1), of record are diagnoses 
of depression, per the December 2003 VA examination report as 
well as VA and private treatment records.  Hickson element 
(1) is accordingly met.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address in-service disease 
and in-service injury.  

With respect to in-service disease, there is no medical 
evidence of psychiatric disease in service, and the veteran 
does not so contend.  See the March 2005 hearing transcript, 
page 10; see also the March 19, 2004 substantive appeal.  Of 
record is the veteran's June 1966 separation examination, 
which indicates that clinical psychiatric evaluation was 
normal.  Indeed, the first suggestion of depression is 
contained in a July 1993 letter in which K.L.G., M.D. stated 
the veteran had been under his care "since August 1975" and 
had been treated for "depression, anxiety, hypertension and 
back pain."  Even assuming the veteran evidenced depression 
on his initial visit with Dr. K.L.G., this was still almost 
10 years following separation from service.  Accordingly, in-
service psychiatric disease is not established.

With respect to in-service injury, the Board initially notes 
that the veteran appears to be arguing that he was a veteran 
of combat.  See, e.g., the veteran's December 7, 2005 
statement.  In order to qualify for combat status, 38 U.S.C. 
§ 1154 requires that the veteran have actually participated 
in combat with the enemy, meaning participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  It does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99.  

Review of the veteran's service personnel records indicates 
that his primary duty was mail clerk, and he has no awards or 
decorations indicative of combat status.  The record is 
devoid of any indication that he was a member of flight crew 
or engaged in any military occupation concerning which combat 
status could reasonable be inferred.  Merely because the 
veteran served during the Vietnam war does not allow for the 
combat presumption; he must offer proof that he actually 
engaged in fighting with the enemy.  He has not done so.  See 
38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].  Combat service is therefore not 
established.

As for a specific in-service injury, the veteran contends 
that he received a psychiatric "injury" as a result of an 
explosion aboard ship in service.  
See the March 2005 hearing transcript, page 10:  

Well, the explosion was really loud . . . but afterwards 
I seen [sic] all the jets . . . in the hanger bay burnt 
up and everything  . . .

I remember on the Forrestal - I don't know if it was 
John McCain, sir, John McCain that caused the explosion 
or what.  He came in and crash landed.  

The veteran served aboard the USS Forrestal.  The Board takes 
notice that there was an explosion and fire aboard the 
Forrestal on July 29, 1967 which indeed involved Senator John 
McCain, although not in the manner described by the veteran:

About 10:50 (local time), while preparations for a 
second strike were being made (fueling and arming 
planes), a Zuni Rocket was accidentally fired from an F-
4 Phantom 2 by an electrical power surge during the 
switch from external power to internal power.  It flew 
across the flight deck, striking a wing-mounted external 
fuel tank on an A-4 Skyhawk piloted by Lt. Cmdr. John 
McCain which was waiting to launch. The warhead's safety 
mechanism prevented it from detonating, but the impact 
tore the tank off the wing and ignited the resulting 
spray of pressurized fuel, causing an instantaneous 
conflagration. With his aircraft surrounded by flames, 
McCain escaped by climbing out of the cockpit, walking 
down the nose and jumping off the refueling probe.

More significantly, the explosion aboard the Forrestal on 
July 29, 1967 occurred over a year after the veteran left 
naval service in July 1966.  His recitation of events 
relating to that incident is therefore manifestly 
unbelievable.

There is no mention of depression by the veteran until he 
filed his claim of entitlement to VA benefits for such in 
October 2002, over 30 years after he left military service.  
Moreover, the Board cannot help but notice the veteran filed 
claims of entitlement to service connection for other 
disabilities in March 1988 and June 1993 with no mention 
whatsoever of depression or any sort of on-ship explosion 
causing him psychiatric injury.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].    

Indeed, the lack of any evidence of depression or symptoms of 
depression for almost a decade after service, and the filing 
of the claim for service connection 
35 years after service, is itself evidence which tends to 
show that no psychiatric injury was sustained in service or 
that a psychiatric injury, if any, did not result in any 
disability.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) [noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact]; see also 38 C.F.R. § 3.102 
[noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence]. 

In short, because the specific incident relied upon by the 
veteran occurred after he left service, and because the 
record as a whole clearly demonstrates that the veteran never 
mentioned an injury in service until he brought up the 
subject in connection with his claim for VA benefits 
approximately 35 years after his separation from service, the 
Board finds his recent statements concerning such an injury 
to be lacking in credibility and probative value.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].

Hickson element (2) has therefore not been met, and the claim 
fails on this basis alone.

The Board additionally observes that in the absence of an in-
service incurrence or aggravation of a psychiatric disease or 
injury, it follows that Hickson element (3), or medical 
nexus, is necessarily lacking also.  In fact, there is of 
record no competent medical evidence in the veteran's favor.  
To the extent that the veteran himself, his representative 
and other laypersons contend that a medical relationship 
exists between his current depression and service, their 
opinions are entitled to no weight of probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See also Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  The veteran argues that he has 
experienced depression continually since service, and has 
offered lay statements from J.B. and his sister dated in 
September 2003 in support of this contention.  Additionally, 
his sister has testified that the veteran had "a strange 
look in his eyes" and "struggled with getting along with 
his siblings" upon his return from service.  See the March 
2005 hearing transcript, page 7.  

However, as detailed above the veteran has not submitted 
evidence of in-service depression or continuous depression 
since service, and the laypersons who submitted statements on 
the veteran's behalf are not competent to identify 
psychiatric disability.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  The observation of the veteran's sister that the 
veteran had familial problems upon his return from service is 
hardly indicative of the presence of depression.  In fact, 
the evidence demonstrates that at that time the veteran had 
been struggling with alcohol addiction.  Indeed, the veteran 
was hospitalized for alcohol problems ten times between May 
1967 and February 1975.  

Because the record as a whole demonstrates that the veteran 
did not evidence depression continuously since service, the 
Board finds that the recent assertions of the veteran and 
other laypersons to the contrary lack credibility and 
probative value. 

Accordingly, Hickson element (3), medical nexus, has also not 
been satisfied, and the claim also fails on that basis.  

Conclusion

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
depression.  Therefore, contrary to the assertions of the 
veteran's representative, the benefit of the doubt rule is 
not for application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.




ORDER

Service connection for depression is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


